Exhibit 10.3

 

HARDINGE INC.

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is dated as of February 14,
2012 between Hardinge Inc., a New York corporation (the “Company”) and James P.
Langa (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of March 7, 2011 (the “Employment Agreement”), pursuant to which the
Executive is employed as an executive officer of the Company; and

 

WHEREAS, the Company and the Executive have agreed to modify the Employment
Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged by the Company and the Executive, the Company and the
Executive agree as follows:

 

1.                                       Section 5.2.3 of the Employment
Agreement is hereby deleted in its entirety and shall be of no further force or
effect.

 

2.                                       A new paragraph is hereby added to the
end of Section 5.2.2, which paragraph shall read as follows:

 

“If the Executive remains employed with the Company pursuant to this Agreement
for a period of more than 12 months following a Change in Control, then, for the
purposes of this Agreement, such Change of Control shall be deemed to have not
occurred and Section 5.2.1 shall apply to a subsequent termination by the
Company without Cause or a resignation by the Executive for Good Reason during
the Employment Term, unless and until another Change in Control occurs.”

 

3.                                       Subject to the modification set forth
in Section 1 of this Amendment, the Employment Agreement remains in effect.

 

4.                                       This Amendment (i) constitutes the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and supersedes all prior discussions, agreements and
understandings relating thereto, and (ii) may not be amended or modified except
by a writing signed by the Company and the Executive.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.

 

 

 

HARDINGE INC.

 

 

 

 

 

By:

/s/ Richard L. Simons

 

 

 

 

 

 

Name:

Richard L. Simons

 

 

 

 

 

 

Title:

Chairman, President and CEO

 

 

 

 

 

 

 

 

 

 

 

/s/ James P. Langa

 

--------------------------------------------------------------------------------